UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective As high a rate of current income as management believes is consistent with preservation of capital and maintenance of liquidity Net asset value December 31, 2012 Class IA: $1.00 Class IB: $1.00 Total return at net asset value Lipper VP (Underlying Funds) — Money (as of 12/31/12) Class IA shares* Class IB shares† Market Funds 1 year 0.01% 0.01% –0.03% 5 years 3.22 2.82 2.38 Annualized 0.64 0.56 0.47 10 years 18.59 16.66 16.95 Annualized 1.72 1.55 1.58 Life 148.66 143.36 148.27 Annualized 3.72 3.63 3.73 Current yield (as of 12/31/12) 7-day yield (without subsidy) –0.25% –0.50% 7-day yield (with subsidy) 0.01% 0.01% For a portion of the periods, the fund had expense limitations or waivers, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of portfolio market value as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Money Market Fund 1 Report from your fund’s managers What were the major issues facing money market investors during the fund’s 12-month reporting period? Low interest rates, the eurozone debt crisis, the “fiscal cliff,” and discussions about additional reforms for money market funds preoccupied investors during the reporting period. During the period, the Federal Reserve announced its third round of quantitative easing, dubbed “QE3,” which was designed to lower borrowing costs and encourage consumption. Fed Chairman Ben Bernanke said that the stimulus would continue until the central bank saw “sustained improvement” in the labor market. The Fed also pledged to keep interest rates at their historic lows through 2015 given its outlook for U.S. growth. Concerns over economic issues in Europe also weighed on investors. Toward the end of July, European Central Bank [ECB] President Mario Draghi pledged that the ECB would do “whatever it takes” to preserve the 17-nation eurozone. In September, the ECB unveiled its unlimited bond-buying program known as the European Stability Mechanism, which was quickly approved by the German parliament. The latest measures adopted by the ECB to support peripheral bond markets are a major step forward and come after significant progress was made on common banking supervision. While the economic difficulties are far from over, the ECB has, in our view, achieved its objective of reducing the probability of the collapse of the eurozone. Throughout the year, there has been discussion about the Securities and Exchange Commission [SEC] proposing additional regulations to reduce the susceptibility of money market funds to massive liquidations in the event of a market crisis. These new proposals included requirements for capital buffers, redemption restrictions, and possibly variable-rate net asset values. At its November meeting, the Financial Stability Oversight Council approved proposed recommendations for reform and authorized their publication for public comment. We will be closely monitoring these discussions in the coming months. How have the central banks’ accommodative policies affected your strategy to find income? The Fed’s multi-year accommodative policies and the ECB’s massive Long-Term Refinancing Operation have added much-needed liquidity to the global banking system — easing market fears — but short-term rates remain close to zero. Despite this challenge, we have found investments further out on the money market yield curve, which has allowed us to extend maturities in the portfolio to lock in attractive rates for longer periods of time. The fund’s overall strategy remains focused on pursuing stability and liquidity by investing in commercial paper, repurchase agreements, and U.S. Treasury securities. With the credit picture improving for several issuers, we felt comfortable selectively adding to the fund’s credit exposure by investing in corporate notes issued in Canada, Australia, and the more economically viable Nordic countries in northern Europe. In addition, we maintained the fund’s overweight exposure to repurchase agreements collateralized by U.S. government agency mortgage-backed securities. These securities offered higher yields during the period due to increased supply and the Fed’s Operation Twist, a large-scale fixed-income asset purchase program designed to keep downward pressure on longer-term interest rates in order to provide economic stimulus. Which fund holdings exemplified your strategy during the period? We think that the underlying bank fundamentals continue to improve, and have invested in large, creditworthy banks, such as JPMorgan, Svenska Handelsbanken, and Bank of Montreal. Asset-quality measures are showing improving trends. Profits are being retained and are helping to build capital. In our opinion, these positive developments are somewhat offset by the banks’ underlying revenue weakness with soft loan demand, pressured interest margins, lower capital markets volume, and ongoing regulatory pressure on fee business. Given the ongoing sovereign debt stress in Europe, we have limited the fund’s exposure to these markets. What do you see on the horizon that could influence your management of the fund? Generally speaking, the major macro risks appear to have diminished, but they still require close monitoring since they have implications for the direction of interest rates. Although politicians avoided the fiscal cliff, there is potential for further political gridlock as negotiations to increase the debt ceiling and resolve further uncertainty about fiscal policy remain. Now that the SEC’s proposed structural reforms of money markets are back on the table, we will be actively monitoring the impact of changes for our shareholders. With so many crosscurrents, we will continue to maintain the fund’s conservative positioning — focusing on safety and liquidity — while looking for attractive income further out on the money market yield curve. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. The effects of inflation may erode the value of your investment over time. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in this fund. Current and future portfolio holdings are subject to risk. 2 Putnam VT Mone y Market Fund Your fund’s managers Portfolio Manager Joanne M. Driscoll is a CFA charterholder. She joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper is a Portfolio Analyst at Putnam. He has been in the investment industry since he joined Putnam in 1990. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Money Market Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $1.21 $1.21 $1.22 $1.22 Ending value (after expenses) $1,000.03 $1,000.03 $1,023.93 $1,023.93 Annualized expense ratio† 0.24% 0.24% 0.24% 0.24% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Reflects a voluntary waiver of certain fund expenses. 4 Putnam VT Mone y Market Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Money Market Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2013 Putnam VT Money Market Fund 5 The fund’s portfolio 12/31/12 REPURCHASE AGREEMENTS (38.1%)* Principal amount Value Interest in $412,000,000 joint tri-party repurchase agreement dated 12/31/12 with Citigroup Global Markets, Inc. due 1/2/13 — maturity value of $14,229,158 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 5.00% and due dates ranging from 9/20/40 to 9/1/42, valued at $420,240,001) $14,229,000 $14,229,000 Interest in $308,000,000 joint tri-party term repurchase agreement dated 12/26/12 with Citigroup Global Markets, Inc. due 1/2/13 — maturity value of $4,200,155 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 2.103% to 5.496% and due dates ranging from 10/1/20 to 1/1/43, valued at $314,279,839) 4,200,000 4,200,000 Interest in $73,100,000 joint tri-party repurchase agreement dated 12/31/12 with Credit Suisse First Boston due 1/2/13 — maturity value of $2,600,025 for an effective yield of 0.17% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.35% to 7.30% and due dates ranging from 8/19/13 to 4/1/33, valued at $73,101,334) 2,600,000 2,600,000 Interest in $30,000,000 joint tri-party term repurchase agreement dated 12/26/12 with Deutsche Bank Securities, Inc. due 1/2/13 — maturity value of $3,700,144 for an effective yield of 0.20% (collateralized by various mortgage backed securities with a coupon rate of 3.00% and due dates ranging from 6/1/27 to 8/1/27, valued at $30,626,576) 3,700,000 3,700,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 12/31/12 with Goldman Sach & Co. due 1/2/13 — maturity value of $14,230,198 for an effective yield of 0.25% (collateralized by a mortgage backed security with a coupon rate of 4.50% and a due date of 7/20/41, valued at $178,500,000) 14,230,000 14,230,000 Interest in $73,175,000 joint tri-party repurchase agreement dated 12/21/12 with JPMorgan Securities, Inc. due 1/22/13 — maturity value of $2,625,677 for an effective yield of 0.29% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 10.375% and due dates ranging from 2/15/13 to 12/16/50, valued at $73,178,815) 2,625,000 2,625,000 Interest in $160,000,000 joint tri-party repurchase agreement dated 12/31/12 with JPMorgan Securities, Inc. due 1/2/13 — maturity value of $14,229,198 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 5.50% and due dates ranging from 12/1/25 to 12/1/42, valued at $160,001,279) 14,229,000 14,229,000 Interest in $257,000,000 joint tri-party term repurchase agreement dated 12/28/12 with JPMorgan Securities, Inc. due 1/4/13 — maturity value of $4,225,164 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 9.50% and due dates ranging from 3/1/13 to 1/1/43, valued at $257,003,506) 4,225,000 4,225,000 Interest in $68,000,000 joint tri-party repurchase agreement dated 12/31/12 with JPMorgan Securities, Inc. due 1/2/13 — maturity value of $3,100,029 for an effective yield of 0.17% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.01% to 9.50% and due dates ranging from 8/15/13 to 7/15/42, valued at $68,006,044) 3,100,000 3,100,000 REPURCHASE AGREEMENTS (38.1%)* cont. Principal amount Value Interest in $466,474,000 joint tri-party repurchase agreement dated 12/31/12 with Royal Bank of Canada due 1/2/13 — maturity value of $14,229,150 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 5.50% and due dates ranging from 12/1/39 to 12/1/41, valued at $475,808,503) $14,229,000 $14,229,000 Interest in $4,200,000 tri-party term repurchase agreement dated 12/26/12 with Barclays Capital, Inc. due 1/2/13 — maturity value of $4,200,147 for an effective yield of 0.18% (collateralized by Federal National Mortgage Association security with a coupon rate of 3.00%, due date 12/1/42, valued at $4,291,792) 4,200,000 4,200,000 Total repurchase agreements (cost $81,567,000) ASSET-BACKED COMMERCIAL Maturity Principal PAPER (14.7%)* Yield date amount Value Bryant Park Funding, LLC 0.190 1/15/13 $2,095,000 $2,094,845 Chariot Funding, LLC 0.250 2/14/13 250,000 249,924 Chariot Funding, LLC 0.210 3/11/13 1,840,000 1,839,259 CRC Funding, LLC 0.220 1/3/13 1,075,000 1,074,987 Fairway Finance, LLC (Canada) 0.200 1/16/13 1,100,000 1,099,908 Fairway Finance, LLC 144A (Canada) 0.000 4/9/13 925,000 925,000 Gotham Funding Corp. (Japan) 0.220 3/11/13 450,000 449,810 Gotham Funding Corp. (Japan) 0.220 2/15/13 2,700,000 2,699,258 Govco, LLC 0.220 1/9/13 1,050,000 1,049,949 Jupiter Securitization Co., LLC 0.210 3/4/13 2,180,000 2,179,212 Liberty Street Funding, LLC (Canada) 0.220 2/5/13 1,750,000 1,749,626 Manhattan Asset Funding Co., LLC (Japan) 0.220 1/18/13 2,200,000 2,199,771 Old Line Funding, LLC 0.220 1/23/13 680,000 679,909 Old Line Funding, LLC 0.200 3/25/13 1,425,000 1,424,343 Straight-A Funding, LLC 0.190 3/7/13 3,675,000 3,673,739 Straight-A Funding, LLC 0.180 1/9/13 1,000,000 999,960 Straight-A Funding, LLC 144A Ser. 1 0.180 1/17/13 1,850,000 1,849,852 Thunder Bay Funding, LLC 0.210 3/25/13 1,225,000 1,224,407 Thunder Bay Funding, LLC 0.200 1/14/13 900,000 899,935 Variable Funding Capital Co., LLC 144A 0.170 1/25/13 325,000 324,963 Variable Funding Capital Co., LLC 144A (Wachovia Bank NA (LOC)) 0.170 1/2/13 1,750,000 1,749,992 Working Capital Management Co. 144A (Japan) 0.200 1/4/13 1,050,000 1,049,983 Total asset-backed commercial paper (cost $31,488,632) 6 Putnam VT Mone y Market Fund COMMERCIAL Maturity Principal PAPER (13.5%)* Yield date amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.210 4/15/13 $1,800,000 $1,798,908 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.530 1/10/13 1,500,000 1,500,000 COFCO Capital Corp. (Rabobank Nederland, NY Branch (LOC)) 0.440 1/3/13 1,930,000 1,929,953 Commonwealth Bank of Australia 144A (Australia) 0.260 6/17/13 1,950,000 1,947,648 DnB Bank ASA (Norway) 0.351 1/28/13 1,300,000 1,299,659 DnB Bank ASA (Norway) 0.255 3/27/13 1,900,000 1,898,856 Export Development Canada (Canada) 0.200 4/23/13 1,000,000 999,378 Export Development Canada (Canada) 0.160 2/14/13 2,225,000 2,224,565 General Electric Capital Corp. 0.230 3/28/13 425,000 424,766 General Electric Capital Corp. 0.220 1/22/13 1,750,000 1,749,775 HSBC USA, Inc. (United Kingdom) 0.601 4/4/13 900,000 899,303 HSBC USA, Inc. (United Kingdom) 0.371 8/16/13 1,350,000 1,346,850 Nordea North America, Inc./DE (Sweden) 0.315 3/12/13 2,300,000 2,298,591 Standard Chartered Bank/New York 0.290 3/1/13 850,000 849,596 Standard Chartered Bank/New York 144A 0.290 4/9/13 1,250,000 1,249,013 State Street Corp. 0.210 3/15/13 1,000,000 999,574 State Street Corp. 0.210 3/11/13 1,185,000 1,184,523 Toronto-Dominion Holdings (USA), Inc. 144A (Canada) 0.290 2/4/13 800,000 799,781 Toyota Credit Canada, Inc. (Canada) 0.220 1/28/13 2,175,000 2,174,641 Westpac Banking Corp. 144A (Australia) 0.305 2/4/13 1,400,000 1,400,000 Total commercial paper (cost $28,975,380) U.S. TREASURY Maturity Principal OBLIGATIONS (10.7%)* Yield date amount Value U.S. Treasury Bills 0.180 10/17/13 $3,000,000 $2,995,665 U.S. Treasury Bills 0.155 5/2/13 2,200,000 2,198,869 U.S. Treasury Bills 0.142 4/4/13 5,800,000 5,797,902 U.S. Treasury Bills 0.122 7/25/13 2,200,000 2,198,497 U.S. Treasury Notes k 3.500 5/31/13 2,000,000 2,027,274 U.S. Treasury Notes k 0.625 4/30/13 4,875,000 4,882,380 U.S. Treasury Notes k 0.375 7/31/13 2,900,000 2,903,051 Total U.S. Treasury obligations (cost $23,003,638) MUNICIPAL BONDS Maturity Principal AND NOTES (8.1%)* Yield date Rating** amount Value California (0.5%) California Educational Facilities Authority Commercial Paper 0.180 1/18/13 P–1 $1,000,000 $1,000,000 MUNICIPAL BONDS Maturity Principal AND NOTES (8.1%)* cont. Yield date Rating** amount Value District of Columbia (0.5%) American University Commercial Paper Ser. A 0.180 3/13/13 A–1 $1,000,000 $999,645 Illinois (0.5%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) M 0.140 8/1/33 A–1+ 1,000,000 1,000,000 Indiana (1.1%) Indiana Finance Authority Commercial Paper, Ser. D-2 0.170 1/8/13 VMIG1 1,150,000 1,150,000 Saint Joseph County Commercial Paper 0.190 1/11/13 P–1 1,150,000 1,149,939 Kentucky (1.0%) Kentucky Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C M 0.130 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (2.2%) Johns Hopkins University Commercial Paper 0.220 1/8/13 P–1 800,000 800,000 Johns Hopkins University Commercial Paper 0.200 1/7/13 P–1 4,040,000 4,040,000 North Carolina (1.6%) Wake County, VRDN, Ser. B M 0.140 3/1/24 VMIG1 500,000 500,000 Duke University Commercial Paper Ser. B-98 0.150 1/10/13 P–1 2,900,000 2,899,891 Texas (0.2%) Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 M 0.150 10/1/29 VMIG1 470,000 470,000 Wisconsin (0.5%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank NA (LOC)) M 0.120 8/15/33 VMIG1 1,140,000 1,140,000 Total municipal bonds and notes (cost $17,249,475) CORPORATE BONDS Interest Maturity Principal AND NOTES (6.9%)* rate (%) date amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.859 3/19/13 $1,200,000 $1,201,178 HSBC Bank PLC 144A sr. unsec. unsub. notes FRN (United Kingdom) 0.725 1/18/13 1,000,000 1,000,121 Putnam VT Money Market Fund 7 CORPORATE BONDS Interest Maturity Principal AND NOTES (6.9%)* cont. rate (%) date amount Value JPMorgan Chase & Co. sr. unsec. unsub. notes FRN, MTN 0.962 2/26/13 $1,000,000 $1,001,009 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.831 1/8/13 1,000,000 1,000,077 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) M 0.689 5/15/14 3,925,000 3,925,018 Svenska Handelsbanken/New York, NY 144A unsec. notes FRN (Sweden) 0.293 1/7/13 3,500,000 3,500,000 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.700 8/1/13 550,000 567,089 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.500 5/1/13 550,000 559,413 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.901 4/8/13 2,000,000 2,002,742 Total corporate bonds and notes (cost $14,756,647) U.S. GOVERNMENT AGENCY Interest Maturity Principal OBLIGATIONS (3.6%)* rate date amount Value Federal Farm Credit Bank unsec. notes FRN, Ser. 1 0.250 1/14/13 $3,500,000 $3,500,000 Federal Home Loan Bank sr. unsec. notes 0.170 9/20/13 2,000,000 1,999,928 Federal Home Loan Bank unsec. notes 0.400 7/9/13 1,000,000 1,001,291 Federal National Mortgage Association unsec. notes 0.500 8/9/13 1,250,000 1,252,584 Total U.S. government agency obligations (cost $7,753,803) CERTIFICATES OF Interest Maturity Principal DEPOSIT (3.6%)* rate (%) date amount Value Bank of Montreal/Chicago, IL FRN (Canada) 0.431 6/21/13 $1,350,000 $1,350,000 Bank of Nova Scotia/Houston FRN 0.658 9/17/13 1,500,000 1,503,420 National Australia Bank, Ltd. (Australia) 0.258 5/20/13 1,100,000 1,100,000 National Australia Bank, Ltd./New York FRN (Australia) 0.396 4/24/13 1,200,000 1,200,000 Toronto-Dominion Bank/NY FRN (Canada) 0.321 10/21/13 2,500,000 2,500,000 Total certificates of deposit (cost $7,653,420) Total investments (cost $212,447,995) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $214,045,425. **The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. k The rates shown are the current interest rates at the close of the reporting period. M The security’s effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.7% Sweden 2.7% Canada 8.4 United Kingdom 1.5 Australia 6.2 Norway 1.5 Japan 3.0 Total 100.0% 8 Putnam VT Mone y Market Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $31,488,632 $— Certificates of deposit — 7,653,420 — Commercial paper — 28,975,380 — Corporate bonds and notes — 14,756,647 — Municipal bonds and notes — 17,249,475 — Repurchase agreements — 81,567,000 — U.S. Government agency obligations — 7,753,803 — U.S. Treasury obligations — 23,003,638 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 9 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $130,880,995) $130,880,995 Repurchase agreements (identified cost $81,567,000) 81,567,000 Cash 40,862 Interest and other receivables 92,402 Receivable for shares of the fund sold 1,971,589 Total assets Liabilities Payable for shares of the fund repurchased 308,050 Payable for compensation of Manager (Note 2) 9,507 Payable for custodian fees (Note 2) 8,057 Payable for investor servicing fees (Note 2) 17,664 Payable for Trustee compensation and expenses (Note 2) 95,262 Payable for administrative services (Note 2) 2,168 Payable for auditing and tax fees 53,433 Other accrued expenses 13,282 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $214,284,689 Accumulated net realized loss on investments (Note 1) (239,264) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $99,706,510 Number of shares outstanding 99,832,632 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 Computation of net asset value Class IB Net assets $114,338,915 Number of shares outstanding 114,473,427 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Mone y Market Fund Statement of operations Year ended 12/31/12 Investment income Interest (including interest income of $439 from investments in affiliated issuers) (Note 5) $574,074 Expenses Compensation of Manager (Note 2) 679,881 Investor servicing fees (Note 2) 230,201 Custodian fees (Note 2) 15,542 Trustee compensation and expenses (Note 2) 22,317 Distribution fees (Note 2) 304,737 Administrative services (Note 2) 7,856 Other 110,747 Fees waived and reimbursed by Manager (Note 2) (820,122) Total expenses Expense reduction (Note 2) (98) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,685 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 11 Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $23,013 $31,317 Net realized gain on investments 10,685 21,352 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (10,866) (14,557) Class IB (12,147) (16,760) Decrease from capital share transactions (Note 4) (43,161,473) (45,383,872) Total decrease in net assets Net assets: Beginning of year 257,196,213 302,558,733 End of year 12 Putnam VT Mone y Market Fund Financial highlights (For a common share outstanding throughout the period) LESS RATIOS AND SUPPLEMENTAL INVESTMENT OPERATIONS: DISTRIBUTIONS: DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) a,b Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) a,c Ratio of net investment income (loss) to average net assets (%) Class IA 12/31/12 .0001 — d (.0001) .24 e .01 e 12/31/11 .0001 .0001 (.0001) .20 e .01 e 12/31/10 .0003 (.0004) (.0004) .26 e .03 e 12/31/09 .0036 — d (.0035) .47 e,f .39 e,f 12/31/08 .0279 (.0003) (.0279) .47 f 2.78 f Class IB 12/31/12 .0001 — d (.0001) .24 e .01 e 12/31/11 .0001 .0001 (.0001) .20 e .01 e 12/31/10 .0003 (.0004) (.0004) .26 e .03 e 12/31/09 .0022 — d (.0021) .62 e,f .24 e,f 12/31/08 .0254 (.0003) (.0254) .72 f 2.54 f a The charges and expenses at the insurance company separate account level are not reflected. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Amount represents less than $0.0001 per share. e Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 12/31/12 12/31/11 12/31/10 12/31/09 Class IA 0.22% 0.26% 0.19% 0.07% Class IB 0.47 0.51 0.44 0.17 f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.04% 12/31/08 0.08 The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 13 Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Money Market Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high-quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012, the fund had a capital loss carryover of $239,264 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $104,784 N/A $104,784 12/31/16 134,480 N/A 134,480 12/31/18 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, 14 Putnam VT Mone y Market Fund any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period ended, there were no temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Capital loss carryforward $(239,264) The aggregate identified cost on a financial reporting and tax basis is the same. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion and 0.205% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $820,122 as a result of this waiver, which includes $304,737 of class IB specific distribution fees from the fund, and the net yield at the close of the reporting period was 0.01%. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $108,677 Class IB 121,524 Total $230,201 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $98 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $165, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $304,737 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $13,762,144,783 and $13,804,826,777, respectively. Putnam VT Money Market Fund 15 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 25,221,810 $25,221,810 43,848,519 $43,848,519 31,600,362 $31,600,362 45,924,722 $45,924,722 Shares issued in connection with reinvestment of distributions 10,866 10,866 14,557 14,557 12,147 12,147 16,760 16,760 25,232,676 25,232,676 43,863,076 43,863,076 31,612,509 31,612,509 45,941,482 45,941,482 Shares repurchased (49,378,683) (49,378,683) (58,586,395) (58,586,395) (50,627,975) (50,627,975) (76,602,035) (76,602,035) Net decrease Note 5 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $9,600,000 $655 $9,600,655 $439 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 16 Putnam VT Mone y Market Fund About the Trustees Putnam VT Money Market Fund 17 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 18 Putnam VT Mone y Market Fund This page intentionally left blank. Putnam VT Money Market Fund 19 This page intentionally left blank. 20 Putnam VT Mone y Market Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Money Market Fund 21 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$52,382	$ — $1,994	$517 December 31, 2011	$56,515	$	$1,717	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $254,626 and $129,099 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
